Citation Nr: 0305371	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to June 
1962.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, for additional development.  The case is 
now before the Board for final appellate consideration.

Pursuant to the March 2001 remand, the RO denied an 
extraschedular evaluation for the veteran's bilateral pes 
planus under 38 C.F.R. § 3.321(b).  While the remand  
informed the veteran that such issue would not be before the 
Board unless the veteran filed a Notice of Disagreement and 
completed all procedural steps necessary to perfect an 
appeal, the Board finds that this matter is part of the 
veteran's claim for an increased rating and, as the RO has 
considered the matter, the Board will do the same.  

Also pursuant to the March 2001 remand, which found that an 
issue of secondary service connection had been raised by the 
record, the veteran was afforded a VA examination that 
included an opinion on the question of whether his left knee 
disability was caused or aggravated by his service-connected 
bilateral pes planus.  While the examiner unequivocally 
opined that there was no such relationship, to include 
aggravation, and the RO noted this opinion in the 
Supplemental Statement of the Case issued in November 2002, 
the Board finds that the RO did not fully adjudicate the 
secondary service connection issue, to include providing the 
veteran with the applicable law and regulation.  See 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, the Board refers the issue of secondary service 
connection for a left knee disability due to service-
connected bilateral pes planus to the RO for adjudication and 
any additional indicated action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current 50 percent rating is the maximum 
evaluation allowed under the applicable rating criteria and 
his bilateral foot disability does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

3.  There is no competent medical evidence that a left knee 
condition, first shown decades after service, is causally 
linked to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2002).

2.  A left knee disability was not incurred in active 
service, nor may arthritis of the left knee be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available VA and private 
post-service medical reports, as indicated by the veteran.  
The RO has also obtained the veteran's July 2000 favorable 
decision by the Social Security Administration (SSA), as well 
as the medical records on which it was based.  The RO advised 
the claimant of the evidence necessary to substantiate his 
claim by an August 1999 Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOCs) dated in June 
2000, July 2000 and November 2002.  In May 2001 and July 2002 
correspondence, as well as the November 2002 SSOC, the RO 
informed the veteran of the revised duty to assist and 
enhanced duty to notify provisions of VCAA, advised him of 
the evidence necessary to substantiate his claims, and 
requested that he submit information and release forms so 
that VA could obtain outstanding evidence.  The November 2002 
SSOC provided the explicit provisions of the new law and new 
regulations implementing VCAA.

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As explained further below, the Board also finds that the 
VCAA does not require additional medical development in this 
case because the record currently before it contains 
sufficient medical evidence, including VA treatment and 
examination reports, to make a decision.  38 U.S.C. § 5103A; 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

The veteran maintains, in substance, that he incurred a left 
knee disability while in the service, caused by a 1961 
injury.  The veteran also contends that his service-connected 
bilateral pes planus results in pain and warrants an 
evaluation in excess of 50 percent.  
The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for injury 
of the left knee.  The report of his April 1962 separation 
medical examination provides that physical examination of his 
left knee was normal.  The report is silent for any defects 
or diagnoses pertinent to a left knee disability.  

The RO has obtained numerous VA outpatient treatment reports 
dated in 1998 and later.  These reports include some findings 
regarding the veteran's left knee condition but do not 
address its etiology.  

Following a January 1999 VA examination, the pertinent 
diagnosis was recorded as degenerative joint disease of the 
left knee.  

A report of a private podiatry examination dated in October 
1999 is on file.  The podiatrist noted the veteran's history 
of bilateral foot pain and it was reported that he recently 
had pain and locking episodes of the left knee, which had 
resulted in lost time from work.  The veteran indicated that 
his bilateral foot disability prevented him from working.  
(His claim for a total disability rating based on individual 
unemployability was denied by the RO in June 2000; a timely 
Notice of Disagreement has not been received and, therefore, 
that issue is not in appellate status.)  Clinical findings 
included an everted stance position, right greater than left; 
bilateral pes planus, and pain on palpation of the plantar 
fascia, bilaterally.  Orthotic devices were recommended for 
the bilateral fascial foot pain and the examiner added that 
the veteran's pes planus/pronation syndrome was not likely to 
improve as it is a congenital condition that was aggravated 
by military duty.  	   

A July 2000 SSA decision found that the veteran became 
disabled in September 1998.  His primary diagnosis was 
degenerative joint disease and his secondary diagnosis was 
diabetes mellitus.  Medical records associated with this 
decision are dated in 1998 and later.  The majority of these 
records only provide current left knee findings, and do not 
address its etiology.  The exception is a June 2000 
examination report for the Arizona Department of Economic 
Security, Disability Determination Services, which summarizes 
the veteran's own history as to a 1961 left knee injury while 
on active duty.  The report also sets forth the results of 
current physical examination.  The impression was left knee 
pain, secondary to a long-standing chronic injury, due to a 
training injury when the veteran fell while on active duty in 
Vietnam.  

A September 2001 letter from a lay declarant provides that 
the veteran suffered a left knee injury during a training 
exercise while stationed at Fort Richardson in Alaska in 
1961.  When the veteran returned home to Arizona in 1962, he 
sought medical attention due to the left knee injury.  The 
declarant remembered taking the veteran to his doctor, due to 
the service-connected left knee injury.  

The report of an October 2002 VA examination provides that 
the veteran's claims file was reviewed.  The report sets 
forth the veteran's complaints and findings regarding his 
bilateral pes planus and left knee.  The diagnosis relevant 
to the left knee was chronic strain.  The examiner noted 
being unable to find anything in the veteran's service 
medical records that indicated a left knee problem, condition 
or injury and therefore was unable to sustain the veteran's 
statement about an injury in the early 1960's.  The examiner 
also stated that the veteran's bilateral pes planus did not 
cause or aggravate any left knee condition.  On a more likely 
than not basis, any left knee condition would be attributable 
to age and obesity.  

Legal Analysis

Increased Evaluation for Bilateral Pes Planus

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Bilateral pes planus is evaluated under DC 5276.  The 
veteran's current 50 percent evaluation is the maximum 
evaluation provided for bilateral pes planus.  As the veteran 
is already receiving the highest evaluation for this 
disability, a schedular increase is not warranted.

The Board recognizes the veteran's reports of pain, due to 
his bilateral pes planus.  When evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. §§ 4.40, 4.45 allow for 
consideration of functional loss due to pain, weakness, 
excess fatigability and incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, where a veteran is at the 
maximum for limitation of motion, as is the current case, 
these provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Since there is no applicable diagnostic 
code that provides an evaluation in excess of 50 percent for 
bilateral pes planus, consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is not in order.

As noted in the introduction to this decision, the Board 
remanded the issue of whether a referral for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was 
warranted to the RO for initial adjudication.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The RO denied that aspect of 
the veteran's claim.  The Court held in Floyd that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the criteria referable to extraschedular evaluation, 
and obviously considered the them, but did not grant an 
increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b0(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b(1).  
In this regard, while the veteran maintains that he is unable 
to work because of his bilateral foot disability, he has 
submitted no supportive evidence, such as employment records.  
The evidence does not show that this disorder has markedly 
interfered with employment or required any let alone 
inpatient care.

The current schedular criteria upon which the maximum 
evaluation of 50 percent has been granted adequately 
compensate the veteran for the current nature and extent of 
his bilateral foot disability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

Entitlement to Service Connection for a Left Knee Condition

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
condition.  In so finding, the Board observes that the weight 
it places on a medical professional's opinion depends on 
factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board recognizes that the June 2000 evaluation conducted 
for the Arizona Department of Economic Security includes a 
diagnosis of a current left knee disability linked to an in-
service injury.  However, it is apparent that this assessment 
was based on history provided by the veteran approximately 38 
years after service.  It does not purport to be based on a 
review of the veteran's records, including his service 
medical records.  As there is no indication in the service 
medical records of a left knee injury, the causal link 
proposed by the report was obviously based on statements 
provided by the veteran.  The Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
548 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. 
West, 12 Vet. App. 341 (1999).  Moreover, the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, is based 
on an examination of limited scope, or where the basis for 
the opinion is not stated. Reonal, supra; Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

To the extent that the June 2000 diagnosis can be construed 
as supporting the veteran's claim, it is far outweighed by 
the October 2002 VA examiner's opinion that there is no such 
causal relationship.  This opinion was based on a review of 
the veteran's records, including his service medical records.  
The examiner also identified a separate, more likely than not 
basis, for the veteran's currently left knee condition: age 
and obesity.  Under these circumstances, the Board finds that 
the October 2002 opinion to be much more probative of the 
question at hand when compared to the June 2000 diagnosis.  
Gabrielson, supra.    

The Board also points out that the remaining medical evidence 
of record fails to support the veteran's contentions.  His 
service medical records are negative for any indication of 
left knee treatment and the separation examination of the 
lower extremities was normal.  The earliest post-service 
medical evidence of a left knee disability is dated decades 
after the veteran's separation from service.  

The Board has considered the September 2001 lay statement 
submitted on the veteran's behalf.  The declarant is not 
identified as a witness to the alleged in-service injury; 
rather, she recalls that the veteran sought medical attention 
for his left knee after he returned home.  Aside from the 
fact that represents a recollection of events almost 40 years 
later, as a lay person, the declarant is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of diagnosis or etiology of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, as noted 
above, the service medical records show no such injury or any 
abnormality of the left knee.  

The veteran's own assertions as to the etiology of his 
current left knee disability is not probative since he has no 
medical expertise.  Espiritu, supra.

The Board has considered additional evidentiary development, 
pursuant to VCAA.  However, the October 2002 examination 
report contains a competent opinion addressing the contended 
causal relationship.  The Board finds that the evidence is 
sufficient to adjudicate this appeal and there is no duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
Charles, supra.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).








ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus is denied.  

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

